Citation Nr: 1749820	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability to include Kaposi's sarcoma and squamous cell carcinoma, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides and/or asbestos.

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970.  He served in the Republic of Vietnam and is in receipt of a combat action ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a video conference hearing in February 2016 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

These matters were previously remanded by the Board in July 2016 and July 2017 and have been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to certain herbicide agents.

2.  The Veteran's squamous cell carcinoma, is unrelated to his period of active military service including from exposure to herbicide agents, nor did it manifest to a compensable degree within one year of his discharge from active service.

3.  The Veteran's sleep apnea did not manifest during or as a result of active military service, nor did it arise, or become aggravated, as a result of the Veteran's service-connected CAD.

4.  The preponderance of the evidence is against a showing that the Veteran has a diagnosed respiratory disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for squamous cell carcinoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for sleep apnea, including as secondary to CAD have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for a respiratory disability are not met.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a July 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

	II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.30 (a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology. 

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Skin Disorder

The Veteran contends that he has skin cancer as a result of herbicide exposure in service.  See February 2016 Hearing Testimony. 

To establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341(1999).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, certain enumerated disorders, such as malignant tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a veteran was exposed to herbicide agents (e.g., Agent Orange) during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307. 

The following diseases are deemed associated with herbicide agent exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 61 Fed. Reg. 57586-57589 (1996). 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicide agents with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes evidence of differing diagnoses in the record for the Veteran's skin condition that must be reconciled before a decision on the Veteran's claims may be rendered.  The Veteran contends that he has soft tissue sarcoma and/or Kaposi's sarcoma that is related to his exposure to herbicides in service.  At his February 2016 Board hearing, the Veteran testified that he first noticed skin lesions in or around 1970 or 1971.  He testified that when a skin biopsy revealed a diagnosis of Kaposi's sarcoma in 2009 and his treating physician informed him that it could possibly be related to his herbicide exposure in service.  See February 2016 Hearing Testimony.  The record includes a diagnosis of left forearm squamous cell carcinoma in situ.  See March 2010 VA dermatology report. 

In an August 2016 opinion, the VA examiner indicated that a review of the claims file did not reveal a biopsy proven diagnosis of Kaposi's sarcoma or soft tissue sarcoma.  Kaposi's sarcoma was recorded on the Dallas VA medical problem list in December 2009 and removed in August 2011 with no associated documentation of the condition within the text of the visits.  Available results of skin biopsy from April 2009 to present date do not support a diagnosis of Kaposi's sarcoma.  There is no documentary, historical, or clinical evidence of a Kaposi's sarcoma or soft tissue sarcoma for this Veteran.  In a June 2017 VA Addendum opinion, the VA examiner indicated that a review of pathology results revealed that the Veteran has been diagnosed with squamous cell carcinoma in situ in March 2010 and April 2010.  There is no confirmed diagnosis of Kaposi's sarcoma.  While the Veteran is competent to report a medical diagnosis by a his medical provider, the Board finds that the objective evidence of record supports that the Veteran has a current diagnosis of squamous cell carcinoma and not Kaposi's sarcoma.  

The Board notes that the Veteran had active duty service from June 1966 to February 1970, including service in the Republic of Vietnam.  Thus, he has been presumed to have been exposed to herbicides.  Squamous cell carcinoma is not among the diseases presumptively linked to herbicide agent exposure.  38 C.F.R. 
§ 3.307(a)(6), 3.309(e).  Notwithstanding the inapplicability of the herbicide agent presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee, 34 F3d at 1043-44.

Therefore, with respect to the first element of direct service connection, the matter of the existence of a current disability has been discussed at length above and the Board has determined that the Veteran has a current squamous cell carcinoma disability.  Thus, element one is satisfied. 

With regard to the second element, in-service herbicide agent exposure has been conceded, thus element two of service connection is met.

Turning to the third element, nexus, in a June 2017 VA Addendum opinion, the VA examiner indicated that review of pathology results revealed that the Veteran has been diagnosed with squamous cell carcinoma in situ in April 2010 and March 2010.  Exposure to Agent Orange and herbicides has been associated with certain skin disorders, including porphyria cutanea tarda and chloracne, but has not been associated with development of squamous cell carcinoma.  The examiner opined that, therefore it is less likely than not that the Veteran's squamous cell carcinoma of the skin or other skin lesions are related to his active duty service, to include exposure to Agent Orange/herbicides in Vietnam.  The examiner indicated that, while the Veteran may have noted skin lesions around 1970 or 1971 a confirmed pathologic diagnosis of carcinoma in situ did not occur until 2010.  

While the Veteran is competent to report symptoms, such as lesions, he is not competent to identify the specific underlying diagnosis.  For this reason, and given that the Veteran is remembering symptoms that occurred several decades in the past, the Board places more weight on the VA medical opinion discussed above.

There is no medical opinion to the contrary of record and the Veteran's statements made on appeal to the contrary are outweighed by the medical records.  The Board finds that the disorder did not exist in service or manifest to a compensable degree within one year of separation from service, and continuity of symptomatology is not established.  Thus, service connection for squamous cell carcinoma is not warranted. 

The preponderance of the evidence is thus against a finding that squamous cell carcinoma is related to active service, including exposure to herbicide agents, and the Veteran's claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B. Sleep Apnea

The Veteran contends that he has sleep apnea as a result of his active duty service.  See February 2016 Hearing Testimony.

The Veteran has a current diagnosis of obstructive sleep apnea.  See August 2016 VA sleep apnea examination report.

Turning to the second element of service connection on a direct basis, an in-service incurrence or aggravation of a disease or injury, as noted above, in-service exposure to herbicide agents has been conceded.  Regarding secondary service connection, the Veteran is service-connected for CAD.  Thus element two of direct and secondary service connection has been satisfied. 

With regard to a nexus, the Veteran was afforded an August 2016 VA sleep apnea examination.  The examiner indicated a review of the medical records revealed that the Veteran underwent a sleep study in May 2011 which demonstrated severe obstructive sleep apnea (OSA).  Review of the medical literature in UpToDate revealed that the significant risk factors for the development of OSA include increasing age, male gender, obesity and craniofacial or upper airway soft tissue abnormalities.  These risk factors clearly played a role in development of sleep apnea in this Veteran who was approximately 64 years old at the time of diagnosis with a history of obesity.  Review of risk factors for the development of sleep apnea reveals no evidence that exposure to pollution, fuels, chemicals, or pesticides/herbicides contributes to the development of obstructive sleep apnea.  The examiner opined that, therefore it is less likely than not that the Veteran's sleep apnea was incurred in or caused by exposure to pollution during service.  The Veteran does not currently have a diagnosed respiratory disorder; therefore it is less likely than not that the Veteran's sleep apnea was caused or aggravated by a respiratory disorder.

In a June 2017 Addendum, the August 2016 VA examiner indicated that obstructive sleep apnea is related to abnormalities of the pharynx and upper airway which result in compromise of airflow during sleep.  While the Veteran's significant cardiac disease undoubtedly contributes to his daytime fatigue it does not directly affect the obstructive sleep apnea.  The VA examiner opined that it is less likely than not that the Veteran's CAD caused or permanently aggravated his sleep apnea.  

The Veteran is competent to report his own symptoms regarding the onset of sleep difficulties.  See Washington, 19 Vet. App. at 368 (2005).  Whether these difficulties constitute a medical diagnosis or relate to any particular medical condition diagnosed at a later date is not, however, within an area in which the Veteran has the necessary expertise to offer a probative opinion.  As such, the Board finds that the lay evidence is outweighed by the objective medical evidence of record.  

For the reasons stated above, the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to CAD is denied.

C. Respiratory condition

The Veteran contends that he has a respiratory disorder with symptoms including shortness of breath, gasping of breath, and windedness during conversations, as a result of exposure to herbicide agents or asbestos during his active duty service.  See February 2016 Hearing Testimony.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the evidence fails to demonstrate that the Veteran has a current diagnosis of a respiratory disability, nor is there credible evidence that he was diagnosed with the condition during the pendency of the appeal. 

The Veteran was afforded an August 2016 VA respiratory conditions examination.  The examination report indicated the Veteran does not now have nor has he ever been diagnosed with a respiratory condition.  Physical examination of the Veteran revealed lungs clear to auscultation.  The examiner explained that the Veteran reported dyspnea and was concerned that he may have been exposed to asbestos during service in Vietnam although his history suggested a less likelihood of asbestos exposure.  A high resolution CT scan and pulmonary functioning tests have been requested to better evaluate the Veteran's lung function and the possibility of asbestosis.  There is no evidence of asbestosis on the chest x-ray, but a high resolution CT is more sensitive for that diagnosis.  The examiner opined that it is more likely that the Veteran's reported exertional dyspnea is related to his diagnosed CAD with a history of myocardial infarction and congestive heart failure.  An addendum will be provided when the results of the CT scan and pulmonary function tests are available.    

In a June 2017 Addendum, the August 2016 VA examiner indicated that the claims file was reviewed and the results of the high resolution chest CT scan were negative for asbestosis and pulmonary interstitial disease.  Pulmonary functioning tests revealed normal spirometry and normal diffusion.  Therefore, no respiratory diagnosis can be established.  The VA examiner opined that the Veteran does not have a respiratory disorder that is at least as likely as not incurred in or caused by herbicide or asbestos exposure during service. 

To the extent that the Veteran asserts that he has a current disability, his lay statements and contentions are outweighed by more probative and credible medical evidence.  

In summary, the competent medical opinions of record do not support a finding that the Veteran had a diagnosed respiratory disorder, therefore service connection cannot be granted under the law.  See Brammer, 3 Vet App. at 223, 225.


ORDER

Service connection for a skin disability to include Kaposi's sarcoma and squamous cell carcinoma, to include as due to exposure to herbicides is denied.

Service connection for sleep apnea, to include as secondary to service-connected coronary artery disease is denied. 

Service connection for a respiratory disorder, to include as due to exposure to herbicide and/or asbestos is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


